Case: 4:20-cv-01942-NCC Doc. #: 15 Filed: 04/09/21 Page: 1 of 2 PageID #: 29




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DMSION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                .)
                Plaintiff,                       )
                                                 )
        v.                                       )           No. 4:20-cv-01942-NCC
                                                 )
ERDCC,                                           )
                                                 )
                Defendant.                       )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Joseph Michael Devon Engel for

leave to proceed in forma pauperis on appeal. (Docket No. 14). It appears that plaintiff intended to

file the motion in the United States Court of Appeals for the Eighth Circuit, as this Court has

already denied plaintiff's motion to proceed in forma pauperis on appeal. (Docket No. 8).

Furthermore, the Court of Appeals has ordered plaintiff to either pay the appellate docketing fee,

 or file a pleading with the Court of Appeals explaining why he is eligible to proceed without

prepayment. (Docket No. 11 ). The Court will therefore direct the Clerk of Court to forward the

motion to the United States Court of Appeals for the Eighth Circuit, and administratively close the

 motion in this case.

        Accordingly,

        IT IS HEREBY ORDERED. that the Clerk of Court is directed to FORWARD plaintiff's

 motion for leave to proceed in forma pauperis on appeal (Docket No. 14) to the United States Court

 of Appeals for the Eighth Circuit.
Case: 4:20-cv-01942-NCC Doc. #: 15 Filed: 04/09/21 Page: 2 of 2 PageID #: 30




       IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

 pauperis on appeal (Docket No. 14) shall be ADMINISTRATIVELY CLOSED in this case.

       Dated this ~ Y of     ~                 , 2021.       .



                                           ~~
                                          RONNIE L. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                           2
